Citation Nr: 0902644	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-35 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

2.  Entitlement to service connection for right knee 
disability.
  
3.  Entitlement to service connection for bilateral hip 
disability, as secondary to right knee disability.

4.  Entitlement to service connection for low back 
disability, as secondary to right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2007.  A statement of the case was issued in September 
2007, and a substantive appeal was received in October 2007.  
The veteran appeared at an August 2008 hearing before the 
Board at the RO.  A transcript is of record.    

Additional evidence with a written waiver of preliminary RO 
review were both received in September 2008.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The reopening of a claim of entitlement to service 
connection for right knee disability was denied by a January 
1995 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for right 
knee disability has been received since the January 1995 
rating decision.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision which denied reopening a 
claim of entitlement to service connection for right knee 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
January 1995 that denied reopening a claim of service 
connection for right knee disability, and the claim of 
service connection for right knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of reopening the veteran's claim for service 
connection, no further discussion of VCAA is necessary at 
this point.  The matter of VCAA compliance with regard to the 
other issues will be addressed in a future merits decision on 
that issue after action is undertaken as directed in the 
remand section of this decision.

New and Material Evidence

A review of the record shows that the claim to reopen a claim 
for service connection for right knee disability was denied 
by the RO in January 1995.  The appellant was informed of the 
January 1995 decision and failed to file a notice of 
disagreement to initiate an appeal.  The January 1995 
decision therefore became final.  38 U.S.C.A. § 7105.

Another request to reopen the veteran's claim was received in 
August 2006.  By rating decision in January 2007, the RO 
denied the veteran's claim to reopen.  The present appeal 
ensued.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Although the RO may have determined that new and material 
evidence was received to reopen the claim when it 
readjudicated the claim as reflected in a September 2007 
statement of the case, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the January 1995 rating 
decision included service treatment records that show 
treatment for the right knee in June 1966, and a June 1986 VA 
examination that shows normal findings on an x-ray.  A 
private letter dated in September 1990 from Charles J. 
Bleifeld, M.D., F.A.C.S. was also of record.  

By rating decision in January 1995, the RO denied reopening 
the veteran's claim for service connection for right knee 
disability because the evidence did not contain findings 
regarding residuals of right knee disability.

Evidence received since the January 1995 rating decision 
includes a May 1995 letter from Charles J. Bleifeld, M.D., 
F.A.C.S.; September 2007 to January 2008 records from 
Neurotech showing various treatment for right knee pain with 
an assessment of degenerative joint disease in September 
2007, April 2008 and July 2008; and a September 2008 letter 
from the veteran's VA primary care physician, who states that 
she has been treating the veteran for right knee pain.  The 
veteran also provided sworn oral testimony that detailed his 
in-service injury and problems with the right knee during 
service.  

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for right knee disability, is 
not cumulative and redundant, and does raise a reasonable 
possibility of substantiating the claim to reopen since it 
shows right knee disability that is evidenced in post-service 
treatment records.  For this reason, the Board concludes that 
the veteran has presented new and material evidence to reopen 
his claim of service connection for right knee disability.  
Consequently, the claim is reopened.  



ORDER

New and material evidence has been received to reopen the 
claim for service connection for right knee disability.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand.  


REMAND

Other issues before the Board are entitlement to service 
connection for bilateral hip disability and low back 
disability, as secondary to right knee disability.  It 
appears to the Board that there are outstanding VA medical 
records.  In a substantive appeal received in October 2007, 
the veteran stated that he visited the VA Medical Center in 
Northport, Long Island, New York and in New York, New York in 
1971.  At the August 2008 hearing before the Board at the RO, 
the veteran stated that he received treatment for his right 
knee at the VA medical facilities in New York City, New York 
from 1971 to 1986, in Washington DC from 1986 to 2002, and in 
Florida from 2002.  Additionally, the veteran submitted a 
September 2008 letter from his primary care physician at the 
VA medical facility in Lake City, Florida, who stated that 
the veteran has been seen for right knee pain and low back 
pain.  Of record is a June 1986 VA examination from the New 
York, New York VA medical facility.  However, the remaining 
VA treatment records have not been requested.  The Board 
notes that such records should be requested to fully meet the 
requirements of 3.159(c)(2).
 
The Board notes that VA must provide a medical examination 
when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  With service treatment records 
showing treatment in June 1966 right knee disability and post 
service treatment records showing a current disability, a VA 
examination is appropriate.

The veteran is also claiming entitlement to service 
connection for bilateral hip disability and low back 
disability, as secondary to right knee disability.  The Board 
notes that these issues are intertwined with the issue of 
entitlement to service connection for right knee disability.  
Consequently, the Board finds that an examination that fully 
addresses the secondary service connection questions at hand, 
is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain 
clinical records from 1971 to 1986 from 
the Northport, Long Island, New York and 
New York, New York VA medical facility; 
from 1986 to 2002 from the Washington 
D.C. VA medical facility; and all 
available records from the Lake City, 
Florida VA medical facility.  

2.  The veteran should be scheduled for a 
VA knee examination.  The claims file 
should be made available to the examiner 
for review.  Any medically indicated 
special tests, such as x-rays, should be 
accomplished.  If it is determined that 
the veteran has a current chronic right 
knee disability, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such right 
knee disability is causally related to 
the veteran's service. 

If a right knee disability is found to be 
related to service, the examiner should 
also clearly report whether there is any 
bilateral hip disability and low back 
disability, and whether such disabilities 
are proximately due to or have been 
aggravated by the veteran's right knee 
disability.

Aggravation is defined for legal purposes 
as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

3.  Review the expanded record and 
determine if service connection is 
warranted for right knee disability, and 
for bilateral hip disability and low back 
disability, as secondary to right knee 
disability.  If the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affair


